Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Integral Technologies, Inc., a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).

 

W I T N E S S E T H:

WHEREAS, the Company is conducting a private offering (the “Offering”) with each
share to be sold at a negotiated price of $          per share (the “Offering
Price”);

 

WHEREAS, in connection with the purchase of the shares of Common Stock, each
Subscriber will receive a warrant (the “Warrant”, and collectively with the
Common Stock and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), the “Securities”) to purchase one quarter(1/4)
share of Common Stock of the Company for every share of Common Stock purchased
by such Subscriber in this Offering at an exercise price equal to $          per
share, subject to adjustment thereunder (the “Exercise Price”).

 

 

 

WHEREAS, the Offering limited number of “accredited investors” (as that term is
defined by Rule 501(a) of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”);

 

 

WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 of Regulation D as
promulgated by the SEC under the Securities Act; and

 

 

WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof on the terms and conditions
hereinafter set forth.

 

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.

SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1     Subject to the terms and conditions hereinafter set forth (including
Section 1.19 hereof) , the Subscriber hereby subscribes for and agrees to
purchase from the Company, and the Company agrees to sell to the Subscriber,
such number of shares of Common Stock as is set forth on the signature page
hereof. The purchase price is payable by wire transfer to the Company in
accordance with the wire instructions to be provided under separate cover or by
personal or corporate check.

 

1

--------------------------------------------------------------------------------

 

 

1.2     The Subscriber understands acknowledges and agrees that, except as
otherwise set forth in Section 3.2 herein or otherwise required by law, that
once irrevocable, the Subscriber is not entitled to cancel, terminate or revoke
this Agreement or any agreements of the Subscriber hereunder and that this
Agreement and such other agreements shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns

 

1.3     The Subscriber recognizes that the purchase of the Securities involves a
high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history and requires substantial funds in
addition to the proceeds of the Offering; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate his, her or its investment; (d)
transferability of the Securities (including any securities issuable upon
conversion of the Securities) is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; and
(f) the Company has not paid any dividends since its inception and does not
anticipate paying any dividends.

 

1.4     At the time such Subscriber was offered the Securities, it was, and as
of the date hereof it is, and on each date on which it converts the Common Stock
and/or exercises any Warrants, it will be an “accredited investor” as defined in
Rule 501(a) under the Securities Act, as indicated by the Subscriber’s responses
to the investor questionnaire attached as Exhibit A to this Agreement (the
“Purchaser Questionnaire”), and that the Subscriber is able to bear the economic
risk of an investment in the Securities.

 

1.5     The Subscriber hereby acknowledges and represents that (a) the
Subscriber has adequate means of providing for the Subscriber’s current
financial needs and contingencies, (b) the Subscriber has knowledge and
experience in business and financial matters, prior investment experience,
including investment in securities that are non-listed, unregistered and/or not
traded on a national securities exchange or the Subscriber has employed the
services of a “purchaser representative” (as defined in Rule 501 of Regulation
D), attorney and/or accountant to read all of the documents furnished or made
available by the Company both to the Subscriber and to all other prospective
investors in the Securities to evaluate the merits and risks of such an
investment on the Subscriber’s behalf; (c) the Subscriber recognizes the highly
speculative nature of this investment; (d) the Subscriber is able to bear the
economic risk that the Subscriber hereby assumes, (e) the Subscriber could
afford a complete loss of such investment in the Securities.

 

2

--------------------------------------------------------------------------------

 

 

1.6     The Subscriber hereby acknowledges receipt and careful review of this
Agreement, and all other exhibits, annexes and appendices thereto (collectively
referred to as the “Offering Materials”), and has had access to the Company’s
Annual Report on Form 10-K and the exhibits thereto for the fiscal year ended
June 30, 201     (the “Form 10-K”), and all subsequent periodic and current
reports filed with the United States Securities and Exchange Commission (the
“SEC”) as publicly filed with and available at the website of the SEC which can
be accessed at www.sec.gov, and hereby represents that the Subscriber has been
furnished by the Company during the course of the Offering with all information
regarding the Company, the terms and conditions of the Offering and any
additional information that the Subscriber has requested or desired to know, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering; provided, however that no
investigation performed by or on behalf of the Subscriber shall limit or
otherwise affect its right to rely on the representations and warranties of the
Company contained herein.

 

1.7    (a)     In making the decision to invest in the Securities, the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials. To the extent necessary, the Subscriber has retained, at its
own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Offering Materials and the results of Subscriber’s own independent
investigation.

 

(b)     The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Securities by the Company (or another person whom the
Subscriber believed to be an authorized agent or representative thereof) with
whom the Subscriber had a prior substantial pre-existing relationship and (ii)
it did not learn of the offering of the Securities by means of any form of
general solicitation or general advertising, and in connection therewith, the
Subscriber did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.

 

1.8     The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Section 4(2) of the Securities Act and Rule 506 of
Regulation D. The Subscriber understands that the Securities have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Securities unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.

 

3

--------------------------------------------------------------------------------

 

 

1.9     The Subscriber understands that the Securities have not been registered
under the Securities Act by reason of a claimed exemption under the provisions
of the Securities Act that depends, in part, upon the Subscriber’s investment
intention. In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Securities for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others;
provided, however, that nothing contained herein shall constitute an agreement
by the Subscriber to hold the Securities for any particular length of time and
the Company acknowledges that the Subscriber shall at all times retain the right
to dispose of its property as it may determine in its sole discretion, subject
to any restrictions imposed by applicable law. The Subscriber, if an entity,
further represents that it was not formed for the purpose of purchasing the
Securities.

 

1.10   The Subscriber consents to the placement of a legend on any certificate
or other document evidencing the Securities and, when issued, the Warrant
Shares, that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Subscriber is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

1.11      

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1.12   The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

1.13   The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Securities. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

 

1.14   If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 

4

--------------------------------------------------------------------------------

 

 

1.15     The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in the
Purchaser Questionnaire.

 

1.15     Intentionally Omitted.

 

1.16    The Subscriber agrees not to issue any public statement with respect to
the Offering, Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law.

 

1.17   The Subscriber understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company, in the
sole and absolute discretion of the Company, at any time before any Closing
notwithstanding prior receipt by the Subscriber of notice of acceptance of the
Subscriber’s subscription.

 

1.18   The Subscriber acknowledges that the information contained in the
Offering Materials or otherwise made available to the Subscriber is confidential
and non-public and agrees that all such information shall be kept in confidence
by the Subscriber and neither used by the Subscriber for the Subscriber’s
personal benefit (other than in connection with this subscription) nor disclosed
to any third party for any reason, notwithstanding that a Subscriber’s
subscription may not be accepted by the Company; provided, however, that (a) the
Subscriber may disclose such information to its affiliates and advisors who may
have a need for such information in connection with providing advice to the
Subscriber with respect to its investment in the Company so long as such
affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

1.19     Subscriber understands that the Securities being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire the Securities. The
Subscriber agrees to supply the Company, within five (5) days after the
Subscriber receives the request therefor from the Company, with such additional
information concerning the Subscriber as the Company deems necessary or
advisable

 

5

--------------------------------------------------------------------------------

 

 

1.20    The Subscriber understands that Rule 144 promulgated under the Act
(“Rule 144”) requires, among other conditions, a minimum holding period of
six-months prior to the resale of securities acquired in a non-public offering
without having to satisfy the registration requirements under the Act. The
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register the Securities under the Act or any state securities or
“blue sky” laws or to assist the Subscriber in obtaining an exemption from
various registration requirements, other than as set forth herein.

 

1.21    The Subscriber agrees to hold the Company and its directors, officers,
employees, controlling persons and agents (including the Placement Agent and its
managers, members, officers, directors, employees, counsel, controlling persons
and agents) and their respective heirs, representatives, successors and assigns
harmless from and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of (i) any misrepresentation made by the Subscriber
contained in this Agreement (including Article VII hereunder) or breach of any
warranty by the Subscriber in this Agreement or in any Exhibits or Schedules
attached hereto; (ii) any untrue statement of a material fact made by the
Subscriber and contained herein; or (iii) after any applicable notice and/or
cure periods, any breach or default in performance by the Subscriber of any
covenant or undertaking to be performed by the Subscriber hereunder, or any
other Offering Materials entered into by the Company and Subscriber relating
hereto. Notwithstanding the foregoing, in no event shall the liability of the
Subscriber hereunder be greater than the aggregate subscription amount paid for
the Securities as set forth on the signature page hereto.

 

1.22    If the Subscriber is purchasing the Securities in a fiduciary capacity
for another person or entity, including without limitation a corporation,
partnership, trust or any other entity, the Subscriber has been duly authorized
and empowered to execute this Agreement and all other subscription documents,
and such other person fulfills all the requirements for purchase of the
Securities as such requirements are set forth herein, concurs in the purchase of
the Securities and agrees to be bound by the obligations, representations,
warranties and covenants contained herein. Upon request of the Company, the
Subscriber will provide true, complete and current copies of all relevant
documents creating the Subscriber, authorizing its investment in the Company
and/or evidencing the satisfaction of the foregoing.

 

II.

REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently conducted.
Each of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation with the requisite corporate power and
authority to own and use its properties and assets and to conduct its business
as currently conducted. Neither the Company, nor any of its Subsidiaries is in
violation of any of the provisions of their respective articles of
incorporation, by-laws or other organizational or charter documents, including,
but not limited to the Charter Documents (as defined below). Each of the Company
and its Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Offering Materials (as defined below) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 

6

--------------------------------------------------------------------------------

 

 

2.2     Capitalization and Voting Rights. As of the date of the latest       ,
      , 201   , the Company is authorized to issue              shares of common
stock, of which,              shares were issued and outstanding, and 20,000,000
shares of “blank check” preferred stock authorized, of which 1,000,000 have been
designated as Series A Convertible Preferred Stock of which 0 are issued and
outstanding,. All issued and outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable. Except as set forth in the
Memorandum or in the SEC Reports (as defined below), (i) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any preemptive, redemption or similar provisions, nor is any holder of
securities of the Company or any Subsidiary entitled to preemptive or similar
rights arising out of any agreement or understanding with the Company or any
Subsidiary by virtue of any of the Offering Materials, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (ii) neither the Company nor any Subsidiary
has any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (iii) there are no outstanding options, warrants,
agreements, convertible securities, preemptive rights or other rights to
subscribe for or to purchase or acquire, any shares of capital stock of the
Company or any Subsidiary or contracts, commitments, understandings, or
arrangements by which the Company or any Subsidiary is or may become bound to
issue any shares of capital stock of the Company or any Subsidiary, or
securities or rights convertible or exchangeable into shares of capital stock of
the Company or any Subsidiary. Except as set forth in SEC Reports and as
otherwise required by law, there are no restrictions upon the voting or transfer
of any of the shares of capital stock of the Company pursuant to the Company’s
Charter Documents (as defined below) or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound. All of the issued and outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable and the shares of
capital stock of the Subsidiaries are owned by the Company, free and clear of
any mortgages, pledges, liens, claims, charges, encumbrances or other
restrictions (collectively, “Encumbrances”). All of such outstanding capital
stock has been issued in compliance with applicable federal and state securities
laws. The issuance and sale of the Securities, as contemplated hereby, will not
obligate the Company to issue shares of Common Stock or other securities to any
other person (other than the Subscribers) and will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security. The Company does not have outstanding stockholder purchase rights or
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

 

7

--------------------------------------------------------------------------------

 

 

2.3     Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to the Offering Materials, and to perform
fully its obligations hereunder and thereunder. All corporate action on the part
of the Company, its directors and stockholders necessary for the (a)
authorization execution, delivery and performance of this Agreement and the
Offering Materials by the Company; and (b) authorization, sale, issuance and
delivery of the Securities and upon issuance, the Underlying Shares contemplated
hereby and the performance of the Company’s obligations under this Agreement and
the Offering Materials has been taken. This Agreement and the Offering Materials
have been duly executed and delivered by the Company and each constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Offering Materials, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Offering Materials.

 

2.4     No Conflict; Governmental Consents.

 

(a)     The execution and delivery by the Company of this Agreement and the
Offering Materials, the issuance and sale of the Securities (including, when
issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

(b)     No approval by the holders of Common Stock, or other equity securities
of the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Agreement and the
other Offering Materials or in connection with the authorization, issue and sale
of the Securities and, upon issuance, the Shares, except as has been previously
obtained.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Except as set forth on Schedule 2.4 hereto, no consent, approval,
authorization or other order of any governmental authority or any other person
is required to be obtained by the Company in connection with the authorization,
execution, delivery and performance of this Agreement and the other Offering
Materials or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Shares, except such post-sale filings as may
be required to be made with the SEC, FINRA and with any state or foreign blue
sky or securities regulatory authority, all of which shall be made when
required.

 

2.5     Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Agreement and the other Offering Materials or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, except as previously obtained, each of which is in full force and
effect.

 

2.6     SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and Securities Exchange Act
of 1934 (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twenty-four months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the "SEC Reports" and,
together with the Schedules to this Agreement (if any), the "Disclosure
Materials") on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the footnotes thereto, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

2.7     Licenses. Except as otherwise set forth in the SEC Reports, the Company
and its Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

 

9

--------------------------------------------------------------------------------

 

 

2.8     Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit

 

2.9     Litigation. Except as set forth in the SEC Reports, the Company knows of
no pending or threatened legal or governmental proceedings against the Company
or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Offering Materials or the right of the Company to
enter into this Agreement and the other Offering Materials, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since the Form 10-K has been the subject
of any action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s knowledge, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.

 

2.10     Brokers. Except as set forth in the Memorandum or as set forth on
Schedule 2.10, neither the Company nor any of the Company's officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the transactions contemplated by this Agreement and no fee or
other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

 

2.11     Intellectual Property; Employees.

 

(a)     The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Except as disclosed in the Memorandum and
the SEC Reports, there are no material outstanding options, licenses or
agreements of any kind relating to the Intellectual Property Rights, nor is the
Company bound by or a party to any material options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
The Company has not received any written communications alleging that the
Company has violated or, by conducting its business as presently proposed to be
conducted, would violate any Intellectual Property Rights of any other person or
entity. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect

 

10

--------------------------------------------------------------------------------

 

 

(b)     Except as disclosed in the SEC Reports, the Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as presently conducted.

 

(c)     Neither the execution nor delivery of this Agreement, nor the carrying
on of the Company’s business by the employees of the Company, nor the conduct of
the Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.

 

(d)     To the Company’s knowledge, no employee of the Company, nor any
consultant with whom the Company has contracted, is in violation of any term of
any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business conducted by
the Company; and to the Company’s knowledge the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation. The
Company has not received any written notice alleging that any such violation has
occurred. Except as described in the Memorandum, no employee of the Company has
been granted the right to continued employment by the Company or to any
compensation following termination of employment with the Company except for any
of the same which would not have a Material Adverse Effect on the business of
the Company. The Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company,
nor does the Company have a present intention to terminate the employment of any
officer, key employee or group of employees.

 

2.12     Title to Properties and Assets; Liens, Etc. Except as described in the
SEC Reports, the Company has good and marketable title to its properties and
assets, including the properties and assets reflected in the most recent balance
sheet included in the Company’s financial statements, and good title to its
leasehold estates, in each case subject to no Encumbrances, other than (a) those
resulting from taxes which have not yet become delinquent; and (b) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are material.
The Company is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

 

11

--------------------------------------------------------------------------------

 

 

2.13     Obligations to Related Parties. Except as described in the SEC Reports,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company). Except as disclosed in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

2.14     Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company's financial statements
pursuant to generally accepted accounting principles or required to be disclosed
in filings made with the SEC, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

2.15     Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Offering Materials, the Company confirms
that neither it nor any other person acting on its behalf has provided the
Subscriber or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Subscriber will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure furnished by or on behalf of the Company to the Subscriber regarding
the Company, its business and the transactions contemplated hereby, including
the Disclosure Schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole together the SEC Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading.

 

12

--------------------------------------------------------------------------------

 

 

2.16     Bad Actor Disqualification

 

(a)     No Disqualification Events. With respect to Securities to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act ("Regulation D
Securities"), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering, any beneficial owner of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Placement Agent and the Subscriber a copy of any disclosures
provided thereunder.

 

(b)     Other Covered Persons. The Company is not aware of any person that (i)
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the sale of the Securities and (ii) who is
subject to a Disqualification Event.  

 

(c)     Notice of Disqualification Events. The Company will notify the Placement
Agent in writing of (i) any Disqualification Event relating to any Issuer
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person, prior to any
Closing of this Offering.

 

 

III.

TERMS OF SUBSCRIPTION

 

3.1     The Company reserves the right to reject any subscription made hereby,
in whole or in part, in their sole discretion. The Company’s agreement with each
Subscriber is a separate agreement and the sale of the Securities to each
Subscriber is a separate sale.

 

3.2     All funds shall be deposited in the account identified in Section 1.1
hereof.

 

3.3     Certificates representing the Common Stock purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber as
soon as practicable following the Closing at which such purchase takes place.
The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Securities purchased by the Subscriber pursuant to
this Agreement directly to the Subscriber’s residential or business or brokerage
house address indicated on the signature page hereto.

 

13

--------------------------------------------------------------------------------

 

 

3.4     The Company’s agreement with each Subscriber is a separate agreement and
the sale of Securities to each Subscriber is a separate sale.

 

 

IV.

CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

4.1     The Subscriber’s obligation to purchase the Securities at the Closing at
which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a)     Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct at all times prior to and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in Section 2 hereof not qualified as to materiality shall be true
and correct in all material respects at all times prior to and on the Closing
Date, except to the extent any such representation or warranty expressly speaks
as of an earlier date, in which case such representation or warranty shall be
true and correct in all material respects as of such earlier date. All
covenants, agreements and conditions contained in this Agreement to be performed
by the Company on or prior to the date of such Closing shall have been performed
or complied with in all material respects.

 

(b)     No Legal Order Pending. There shall not then be in effect any legal or
other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)     No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)     Required Consents. The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Offering Materials, all of which
shall be in full force and effect.

 

(e)      Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.

 

(f)        No Suspensions of Trading in Common Stock; Listing. Except as
disclosed in Section 2.22 of this Agreement, trading in the Common Stock shall
not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed or quoted for trading on the Company’s
principal trading market.

 

14

--------------------------------------------------------------------------------

 

 

(g)     Blue Sky. The Company shall have completed qualification for the
Securities under applicable Blue Sky laws.

 

(h)     Disclosure Schedules. The Company shall have delivered to the Subscriber
a copy of its Disclosure Schedules qualifying any of the representations and
warranties contained in Section 2.

 

V.

COVENANTS OF THE COMPANY

 

5.1      Intentionally left blank

 

5.2     Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement securities. If a replacement
certificate or instrument evidencing any securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

 

VI.

MISCELLANEOUS

 

6.1     Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:

 

if to the Company, to it at:

 

Integral Technologies, Inc.

2605 Eastside Park Road, Suite 1

Evansville, IN 47715

Attn: Doug Bathauer, Chief Executive Officer

 

 

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

Notices shall be deemed to have been given or delivered on the date of receipt.

 

15

--------------------------------------------------------------------------------

 

 

6.2     Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.3     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Offering Materials.

 

6.4     The Offering Materials, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. The Placement
Agent shall be deemed a third party beneficiary of the representation and
warrants and covenants made by the Company and the Subscribers in the Offering
Documents.

 

6.5     Upon the execution and delivery of this Agreement by the Subscriber and
the Company, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Securities as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscriber and to reject any subscription, in whole or in part,
provided the Company returns to Subscriber any funds paid by Subscriber with
respect to such rejected subscription or portion thereof, without interest or
deduction.

 

6.6     All questions concerning the construction, validity, enforcement and
interpretation of the Offering Materials shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Offering Materials
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Offering Materials), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

16

--------------------------------------------------------------------------------

 

 

6.7     In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

6.8     The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.9     The representations, warranties, covenants and agreements contained in
this Agreement, shall survive the Closing of the transactions contemplated by
this Agreement and the delivery of the Securities for the applicable statute of
limitations.

 

6.10     It is agreed that a waiver by either party of a breach of any provision
of this Agreement shall not operate, or be construed, as a waiver of any
subsequent breach by that same party.

 

6.11     The Company agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

6.12     This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

6.13     Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

6.14     In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in this Agreement and hereby
agrees to waive in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------

 

 

 

DOLLAR SUBSCRIPTION __________ / $    = ______________ NUMBER OF SHARES        
                  Signature   Signature (if purchasing jointly)                
  Name Typed or Printed    Name Typed or Printed                   Title (if
Subscriber is an Entity)   Title (if Subscriber is an Entity)                  
Entity Name (if applicable)     Entity Name (if applicable                  
Address   Address                   City, State and Zip Code   City, State and
Zip Code                   Telephone-Business    Telephone-Business            
      Telephone-Residence   Telephone-Residence                  
Facsimile-Business   Facsimile-Business                   Facsimile-Residence  
Facsimile-Residence                   Tax ID # or Social Security #   Tax ID #
or Social Security #                   E-Mail Address   E-Mail Address  

 

 

Name in which securities should be issued:               

 

Dated:   , 201                          

 

This Subscription Agreement is agreed to and accepted as of ________________,
201   .

 

INTEGRAL TECHNOLOGIES, INC.

 

 

By:____________________________________

Name:

Title:     

 

18

--------------------------------------------------------------------------------

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
shares of Securities, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__

 

 

_______________________________________

(Signature)

 

 

19

--------------------------------------------------------------------------------

 

 

Exhibit A

 

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(All individual investors must INITIAL where appropriate. Where there are joint
investors

both parties must INITIAL):

Initial _______

I certify that I have a “net worth” of at least $1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes of calculating net worth under this paragraph, (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial _______

I certify that I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet
either of the criteria for Individual Investors, above.

 

Initial _______

The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least $5 million
and was not formed for the purpose of investing in Company.

 

Initial _______

The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

 

Initial _______

The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.

 

Initial _______

The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

 

Initial _______

The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

   

Initial _______

The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

 

Initial _______

The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in Company.

   

 

20

--------------------------------------------------------------------------------

 

 

Initial _______

The undersigned certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

Initial _______

The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

 

Initial _______

The undersigned certifies that it is an insurance company as defined in
§2(a)(13) of the Securities Act of 1933, as amended, or a registered investment
company.

21

--------------------------------------------------------------------------------

 

 

INTEGRAL TECHNOLOGIES, INC.

Purchaser Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

Purchaser Name(s):
_______________________________________________________________________________________________

 

Individual executing Profile or Trustee:
_______________________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
________________________________________________________________________

 

Date of Birth: _________________       Marital Status: _________________

 

Joint Party Date of Birth:_________________

Investment Experience (Years): ___________

 

Annual Income: _________________

Liquid Net Worth:_____________

 

Net Worth: ________________

 

Investment Objectives (circle one or more):

Long Term Capital Appreciation, Short Term Trading, Businessman’s Risk, Income,
Safety of Principal, Tax Exempt Income or other

 

Home Street Address:
______________________________________________________________________________

 

Home City, State & Zip Code:
________________________________________________________________________

 

Home Phone: ________________________      Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:
________________________________________________________________________________________

 

Employer Street Address:
____________________________________________________________________________

 

Employer City, State & Zip Code:
_____________________________________________________________________

 

Bus. Phone: __________________________            Bus. Fax:
_______________________

 

Bus. Email: ________________________________

 

Type of Business:
__________________________________________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
________________________________

 

 

22

--------------------------------------------------------------------------------

 

 

 

INTEGRAL TECHNOLOGIES, INC.

Purchaser Questionnaire

(Must be completed by Purchaser)

 

Section B – Entity Purchaser Information

 

Purchaser Name(s):
________________________________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:
_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
_________________________________________________________________________

 

Investment Experience (Years): ___________

 

Annual Income: _______________

 

Net Worth: ________________

 

Was the Entity formed for the specific purpose of purchasing the Common Stock?

[ ] Yes [ ] No

 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 

Investment Objectives (circle one or more):

Long Term Capital Appreciation, Short Term Trading, Businessman’s Risk, Income,
Safety of Principal, Tax Exempt Income or other

 

Street Address:
_____________________________________________________________________________

 

City, State & Zip Code:
_______________________________________________________________________

 

Phone: ________________________               Fax: ________________________

 

Email: __________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
__________________________

 

 

23

 